DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1-2, 7-10, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2022/0021894) hereinafter “CHEN” in view of YE et al. (US 2020/0366901) hereinafter “YE”.
As per claim 1, CHEN discloses a decoding method performed by a decoding apparatus (see fig. 2), the decoding method comprising: 
acquiring, from a bitstream (as shown in fig. 2, prediction related info, which includes signaled flags as taught in paragraph 0136, are decoded), an enabled flag for a partitioning mode (sps_triangle_enabled_flag is part of MergeTiangleAllowed condition taught in table 9, see paragraph 0148) in which prediction is performed by dividing a current block into two partitions (as shown in fig. 10); 
acquiring a regular merge flag (regular_merge_flag [X0][y0] taught in table 9) from the bitstream based on a condition for signaling the regular merge flag being satisfied (if(…MergeTriangleAllowed)… regular_merge_flag [X0][y0] as taught in table 9); see paragraph 0148);
performing inter prediction based on the regular merge flag to generate prediction samples of the current block (as shown in fig. 2, the motion compensation 210 is based on prediction related info); and 
generating reconstructed samples based on the prediction samples (fig. 2, output of summer 214; paragraph 0045),  
wherein the condition for signaling the regular merge flag is satisfied based on a condition based on the enabled flag for partitioning mode (sps_triangle_enabled_flag is part of MergeTiangleAllowed condition taught in table 9, see paragraph 0148), a condition based on a type of a slice including the current block, and a condition based on a size of the current block being satisfied ((block width×block height)>=64 is part of MergeTiangleAllowed condition taught in table 9, see paragraph 0148). 
However, CHEN does not explicitly disclose wherein the condition for signaling the regular merge flag is satisfied based on a condition based on a type of a slice including the current block.
In the same field of endeavor, YE discloses wherein the condition for signaling the regular merge flag is satisfied based on a condition based on a type of a slice including the current block (fig. 8 S810 and S812, signal regular flag related to regular merge mode, taught in paragraph 0012, is based on allowTriangle, wherein allowTriangle includes that slice_type==B, see equation (5) in paragraph 0108; see also paragraph 0117).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by CHEN, with those of YE, because both references are drawn to the same field of endeavor, because indeed both references describe conditions for signaling regular merge flag, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of CHEN and YE used in this Office Action unless otherwise noted.
As per claim 2, CHEN discloses wherein the condition based on the size of the current block is that a product of a height of the current block and a width of the current block is 64 or greater ((block width×block height)>=64 is part of MergeTiangleAllowed condition taught in table 9, see paragraph 0148).  
As per claim 7, YE discloses wherein the condition based on the type of the slice including the current block is that the type of the slice including the current block is a B slice (fig. 8 S810 and S812, signal regular flag related to regular merge mode, taught in paragraph 0012, is based on allowTriangle, wherein allowTriangle includes that slice_type==B, see equation (5) in paragraphs 0108 and 0117).  
As per claim 8, the combination of CHEN and YE discloses the decoding method of claim 1, wherein the condition based on the partitioning mode enabled flag is that a value of the partitioning mode enabled flag is 1 (MergeTiangleAllowed taught in table 9 and paragraph 0148 of CHEN, which includes sps_triangle_enabled_flag, has to be true (e.g., binary 1), see also paragraphs 0108 and 0117 of YE ).  
As per claims 9-10 and 19, the claims are related to an encoding method opposite to the decoding method of claims 1-2 and 7; therefore, arguments analogous to those applied for claims 1-2 and 7 are applicable for claims 9-10 and 19. In addition, CHEN discloses an encoding method disclosed by an encoder (see fig. 1 and paragraphs 0036-0044).
As per claims 16-17 and 20, arguments analogous to those applied for claims 1-2 and 7 are applicable for claims 16-17 and 20.  In addition, CHEN teaches a non-transitory computer-readable storage medium storing a bitstream generated by a method (paragraph 0177).
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482